 Case 20-20304          Doc 25     Filed 06/01/20     Entered 06/01/20 11:51:11        Page 1 of 8



                             UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF CONNECTICUT
                                    HARTFORD DIVISION

IN RE:                                                  )      CHAPTER 7
                                                        )
CAMBRIDGE MARINE CONSTRUCTION                           )      CASE NO. 20-20304 (JJT)
INC.,                                                   )
                                                        )
                   DEBTOR.                              )      June 1, 2020
                                                        )

                AMENDED APPLICATION TO RETAIN GREEN & SKLARZ LLC AS
                      SPECIAL COUNSEL TO CHAPTER 7 TRUSTEE
                            PURSUANT TO 11 U.S.C. § 327(a)

            Bonnie C. Mangan, Chapter 7 Trustee (the “Trustee”) of the Estate of Cambridge

 Marine Construction Inc. (the “Debtor”) hereby files this amended application for an order

 authorizing the employment of Green & Sklarz LLC (“G&S”), as her counsel (the

 “Application”). In support of this Application, the Trustee respectfully represents upon

 information and belief as follows:

            1.      On March 2, 2020 (the “Petition Date”), the Debtor filed a voluntary petition

 for relief under Chapter 7 of the U.S. Bankruptcy Code. The undersigned Trustee was

 appointed, duly qualified and is serving as Chapter 7 Trustee in this case.

          2.        The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§157 and

1334. This is a core proceeding pursuant to 28 U.S.C. §157(b)(2). Venue is proper before this

court pursuant to 28 U.S.C. §§1408 and 1409.

          3.        Pursuant to §327(a) of the Bankruptcy Code, the Trustee desires to employ

 and retain G&S, and Lawrence S. Grossman, Esq. (“Attorney Grossman”), specifically, as

 counsel to investigate and, if appropriate, prepare and prosecute, recovery of monies,

 preference, fraudulent conveyance and other avoidance actions.




{00082857.3 }
 Case 20-20304        Doc 25     Filed 06/01/20      Entered 06/01/20 11:51:11           Page 2 of 8



          4.     The Trustee shall continue to perform all usual and customary services

 rendered by a Chapter 7 trustee of a liquidating entity including, but not limited to, evaluating

 and, if necessary, preparing objections to, claims against the Debtor’s estate, and issuing initial

 demand letters to persons and entities in possession of property of the estate or who otherwise

 may owe money to the Debtor’s estate. However, the Trustee requires knowledgeable counsel

 to render the above-described essential professional services. Attorney Grossman has

 substantial bankruptcy experience representing debtors, creditors and trustees, and has

 prosecuted and defended numerous property avoidance and other recovery actions and is well

 qualified to represent the Trustee in this case.

          5.     Subject to the Court’s approval, payment of compensation to G&S as Special

 Counsel for the Trustee with respect to the investigation, preparation and prosecution of

 preference, fraudulent conveyance and other actions shall be equal to 1/3 of the “value”

 received by the Estate as a result of G&S’s efforts, plus reimbursement of costs and expenses.

          6.    In calculating the compensation of G&S on a one-third contingency fee basis,

payment to G&S shall be calculated as one-third of the benefit to the Estate from G&S’s

efforts (“Value Recovered”), Value Recovered shall be calculated as follows: (a) one-third of

funds actually received by the Estate; plus (b) one-third of the “value” of the Estate funds

preserved due to waivers of claims by creditors and this “value” shall be calculated as

follows: as to administrative claims and general unsecured claims waived, the greater of: (A)

twenty-five percent (25%) of the amount of the claims waived by creditors or (B) the

percentage distributed to administrative claim holders and general unsecured creditors by the

Trustee pursuant to the Trustee’s final report (or interim reports); and it is further

          7.     G&S will maintain detailed records of any actual and necessary or appropriate



{00082857.3 }
 Case 20-20304         Doc 25     Filed 06/01/20    Entered 06/01/20 11:51:11          Page 3 of 8



costs and expenses incurred in connection with the aforementioned legal services.

          8.       To the best of the Trustee’s knowledge, information and belief, G&S has

 no connection with the Debtor, its creditors or any other party in interest, and is

 “disinterested person” as such term is defined in the Bankruptcy Code.

          9.       To the best of the Trustee’s knowledge, information and belief, G&S

 represents no interest adverse to the Debtor’s estate. The Trustee submits that the

 employment of G&S would be in the best interests of the Debtor’s estate and its creditors.

 A declaration executed on behalf of G&S in accordance with the provisions of § 327 of the

 Bankruptcy Code, Rule 2014 of the Federal Rules of Bankruptcy Procedures and Local Rule

 of Bankruptcy Procedure 2014-1 is attached hereto and is incorporated herein by reference.

            10.    G&S has a professional liability insurance policy through CNA with limits of

 $5,000,000.00 each occurrence and $5,000,000.00 general aggregate. The Trustee has been

 provided with a copy of the certificate of said insurance and said insurance will remain in force

 during the firm’s retention.

            11.    G&S intends to apply to the Court for compensation for services rendered and

 reimbursement of expenses incurred post-petition in accordance with the applicable provisions

 of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules of Bankruptcy Procedure and

 the guidelines of the office of the United States Trustee.

          12.     Other than the Application that was filed on May 5, 2020 (ECF No. 18) which this

Application amends, no previous application for the relief requested herein has been made in this

case.




{00082857.3 }
 Case 20-20304         Doc 25     Filed 06/01/20    Entered 06/01/20 11:51:11    Page 4 of 8



           WHEREFORE, the Trustee respectfully requests for entry of an order authorizing her

 to employ G&S in this case, and for such other and further relief as to this Court shall deem

 just and proper.

           Dated this 1st day of June, 2020, at South Windsor, Connecticut.

                                               CHAPTER 7 TRUSTEE FOR THE ESTATE OF
                                               CAMBRIDGE MARINE CONSTRUCTION INC.

                                            By:/s/ Bonnie C. Mangan
                                               Bonnie C. Mangan, Chapter 7 Trustee
                                               Law Office of Bonnie C. Mangan, P.C.
                                               1050 Sullivan Avenue, Suite A3
                                               South Windsor, Connecticut 06074
                                               860-644-4204 phone
                                               860-644-4934 fax
                                               Trusteemangan@yahoo.com




{00082857.3 }
Case 20-20304   Doc 25   Filed 06/01/20   Entered 06/01/20 11:51:11   Page 5 of 8
Case 20-20304   Doc 25   Filed 06/01/20   Entered 06/01/20 11:51:11   Page 6 of 8
 Case 20-20304         Doc 25    Filed 06/01/20     Entered 06/01/20 11:51:11          Page 7 of 8



                           UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF CONNECTICUT
                                  HARTFORD DIVISION


IN RE:                                                 )       CHAPTER 7
                                                       )
CAMBRIDGE MARINE CONSTRUCTION                          )       CASE NO. 20-20304 (JJT)
INC.,                                                  )
                                                       )
                 DEBTOR.                               )
                                                       )

                   ORDER AUTHORIZING APPOINTMENT OF COUNSEL

            Upon the Amended Application to Retain Green & Sklarz LLC, as Special Counsel to

 Chapter 7 Trustee Pursuant to 11 U.S.C. § 327(a) (hereinafter, the “Application”), filed by

 the duly appointed Chapter 7 Trustee for the above-captioned bankruptcy case, Bonnie C.

 Mangan (hereafter the “Trustee”), seeking authorization to employ Green & Sklarz LLC

 (“G&S”), as counsel for the Trustee of this estate, all as set forth in the Application, and the

 Court being satisfied that, (i) pursuant to Title 11, United States Code, Section 327(a),

 neither G&S nor Lawrence S. Grossman, Esq., who is expected to act as primary counsel to

 the Trustee, nor any other attorney at G&S, holds or represents an interest adverse to the

 estate, and that they are disinterested in the matters upon which they are to be engaged, and

 (ii) pursuant to Section 327(a) said employment is in the best interest of the estate, and it is

 hereby

            ORDERED that pursuant to Section 327(a), the Application is APPROVED and

 that the Trustee is authorized to retain G&S as her Special Counsel to assist with the

 investigation, preparation and prosecution of preference, fraudulent conveyance and other

 avoidance action; and it is further

          ORDERED that payment of compensation to G&S as Special Counsel for the Trustee


{00167164.2 }
 Case 20-20304         Doc 25    Filed 06/01/20        Entered 06/01/20 11:51:11         Page 8 of 8



with respect to the investigation, preparation and prosecution of preference, fraudulent

conveyance and other actions shall be equal to 1/3 of the “value” received by the Estate as a

result of G&S’s efforts, plus reimbursement of costs and expenses, and it is further

          ORDERED that in calculating the compensation of G&S on a one-third contingency

fee basis, payment to G&S shall be calculated as one-third of the benefit to the Estate from

G&S’s efforts (“Value Recovered”), Value Recovered shall be calculated as follows: (a) one-

third of funds actually received by the Estate; plus (b) one-third of the “value” of the Estate

funds preserved due to waivers of claims by creditors and this “value” shall be calculated as

follows: as to administrative claims and general unsecured claims waived, the greater of: (A)

twenty-five percent (25%) of the amount of the claims waived by creditors or (B) the

percentage distributed to administrative claim holders and general unsecured creditors by the

Trustee pursuant to the Trustee’s final report (or interim reports); and it is further

            ORDERED that the Trustee shall be authorized to execute any documents that are

 required to effectuate the retention of G&S; and it is further

            ORDERED that the allowance and payment or reasonable compensation and

 reimbursement for actual, necessary expenses shall be the subject of further orders of the

 Court pursuant to 11 U.S.C. §§ 330(a) and 331 after notice and hearing upon proper

 application.




{00167164.2 }                                      2
